Notice of Allowability
This Notice of Allowability is in response to the Terminal Disclaimer filed and accepted 2 August 2022.  The Terminal Disclaimer was thus filed before the mailing date of the Advisory Action.  As the only outstanding rejection at the time of the Advisory Action was the double-patenting rejection, the filing of the Terminal Disclaimer overcomes the double-patenting rejection and obviates the Advisory Action.  Accordingly, claims 1-14 and 17-41 are allowed.


/ELIZABETH L MCKANE/Specialist, Art Unit 3991                                                                                                                                                                                                        
/KRISANNE M JASTRZAB/Specialist, Art Unit 3991                                                                                                                                                                                                        
/Jean C. Witz/Supervisory Specialist, Art Unit 3991